Citation Nr: 0734896	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran has verified active duty from May 1974 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for acquired psychiatric 
disorder to include PTSD.  A May 1990 service medical record 
reveals that he reported symptoms of "trouble sleeping, 
excess worry and depression" and that he lost a friend 
during the action in Panama.  The provision diagnosis was 
"possible PTSS [post-traumatic stress syndrome]."  However, 
after psychiatric consultation the impression was "no 
psychiatric diagnosis at this time."  The service medical 
records do not reflect any other complaints, or diagnosis, of 
any psychiatric disorder.

The veteran filed his claim for PTSD in June 2003.  He was 
afforded a VA examination in September 2003.  At that time 
the examiner noted that the veteran exhibited some PTSD 
symptoms but that he did not meet the full criteria for a 
diagnosis of PTSD pursuant to DSM-IV-TR.  The examiner 
diagnosed the veteran with mild generalized anxiety disorder, 
mild major depressive disorder, and personality disorder with 
schizoid, avoidant, and schizotypal features.  However, the 
examiner did not provide an opinion regarding whether these 
diagnosed psychological disorders were incurred in or related 
to the veteran's service.

In light of the lack of an adequate VA examination discussing 
the nature, extent, onset and etiology of the veteran's 
psychiatric disorders, including PTSD, a VA examination is 
required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the veteran reported applying for help at the 
Vet Center in Shreveport, Louisiana.  However, there are no 
records associated with the claims folder regarding the 
veteran's application or potential diagnosis and treatment at 
the Vet Center.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all Vet Center and VA Medical Center records 
pertaining to the veteran's psychiatric disorders that are 
dated from May 1992 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
psychiatric disorders since his 
separation from service in 1992.  

2.  Subsequently, and after securing the 
proper authorizations where necessary, 
make arrangements in order to obtain all 
the records of treatment from all the 
sources listed by the veteran which are 
not already on file.  The Board is 
particularly interested in obtaining all 
records and reports of treatment at the 
Shreveport VAMC and Vet Center.  All 
information obtained should be made part 
of the file. 

3.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder to include PTSD 
found to be present.  The examiner is 
requested to offer an opinion as to the 
etiology of any psychiatric disorder found 
to be present.  Is it less likely than not 
(less than a 50 percent probability), at 
least as likely as not (a 50 percent or 
greater probability), or more likely than 
not (greater than 50 percent probability) 
that the veteran's psychiatric disorder 
are related to or had their onset during 
service?  If the veteran is diagnosed with 
a psychosis the examiner is requested to 
offer an opinion on whether it manifested 
within one year from the veteran's 
separation from service, and if so, 
describe the severity of the condition(s) 
within the first post-service year.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder are 
to be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior in conjunction with the 
examination.

4.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

